SAYRE, J.
This action was brought by the Lake Erie Lumber and Supply Co. in Cuyahoga Common Pleas against the Indemnity Company upon an insurance policy issued by the latter to the former, insuring the Lumber & Supply Co. against loss from liability imposed by law on account of bodily injuries resulting from ownership, maintenance or use of i+s three and one-half ton truck. The terms of the policy required insured to make investigation of all accidents and immediately report same to the Indemnity Co.
A collision occurred on Nov. 14, 1917 when the truck came in contact with a street car resulting in injuries to two parties who secured judgments on account of which the Lumber & Supply Company paid large sums of money, which money was sought to be recovered back by the Supply Co.
The Indemnity Company contended that it was not notified of the accident at the time of its occurrence as provided by the terms of the policy. A judgment was rendered in favor of the Lumber & Supply Company in the lower court and error was prosecuted to the Court of Appeals. The Indemnity Co. claims that Common Pleas committed error in refusing to charge the jury in accordance witn their special requests, bearing in the main, upon the word “accident” as used in the policy and also as to notice. The Court held:
1. Under the terms of the policy, the word “accident” refers to an unforseen casualty or mishap resulting in bodily injury.
2. The Lumber Co. was not required to notify the Indemnity Co. of any accident except where bodily injury resulted.
3. The insured was not bound to notify the Indemnity Co. until it had learned that the accident resulted in bodily injuries. The evidence showed that the manager of Lumber Co. did not know that any person was injured at the time of the accident.
4. The Court below was correct in refusing to charge the jury as specially requested by the Indemnity Co. inasmuch as the special request used the words “accident” and “collision” without defining same as used m the policy.
Judgment affirmed.